DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 5/04/21.  Claims 5-16, 23-25, and 27-28 are pending, wherein claims 27-28 were newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least one of: forming the casting melt into a ring-shaped sealing rib …; forming the casting melt to provide a ring-shaped sealing groove …; and wherein casting the casting melt includes both of forming the casting melt into the ring-shaped sealing rib via the ring-shaped groove and forming the casting melt to provide the ring-shaped sealing groove via the ring-shaped collar.”
The claim appears to require at least one of: (a) rib, (b) groove, and (c) rib and groove.  The claim could also be interpreted as requiring at least one of: (a) rib, (b) groove, and wherein casting the casting melt includes forming both the rib and groove.  Note that in the second interpretation, “and” is missing between (a) and (b).  There would be an additional issue as well, since the limitation of “both” is a narrower limitation than “at least one of” in the same claim, thus making the scope of the claim unclear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “at least one of:”, and the claim also recites “includes both” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim will be treated as requiring forming both the rib and the groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-9, 12, 15, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640U (cited in IDS filed 3/12/19) in view of Oda et al (US 6,035,923, previously cited), Sander (US 8,011,095, previously cited), Sasaki (US 2015/0204268, previously cited) and Kinetic Die Casting Blog (“What is a Die Casting Draft Angle and Why is it Important?”, hereinafter Kinetic).
Regarding claim 5, JP H03-47640U teaches a method for producing a piston, comprising:
casting the casting melt (p.1 lines 1-5, casting of the piston), wherein casting the casting melt includes:
forming the casting melt into a ring-shaped sealing rib (see fig 1 showing a ring formed on the top surface of the piston around the feeder) via a ring-shaped groove (fig 2, see cross-section of groove at bottom upper mold 1) of the casting tool (fig 2, upper mold 1 and main mold 2) that extends around a 
JP H03-47640U discloses casting, but is not specific to whether the casting melt is introduced into a casting head of a casting tool via an inlet.
Oda teaches casting of a piston, and discloses the structure of the casting tool such that the melt is introduced via an inlet (gate 22) through molten metal passage 25, which leads to cavity 15, and then into sink head portion 14a (fig 5 and 7).
As JP H03-47640U discloses casting but is quiet to where the melt is introduced through, it would have been obvious to introduce the melt via an inlet through the molten metal passage, through the cavity, and into the feeder portion, as the introduction of molten metal into a cavity and feeder is known in Oda et al.  Note that Oda et al additionally suggests that the apparatus can be used for forming the piston as a composite member of a light alloy and porous insert (col 1 lines 55-67), which have been known for increased wear resistance (col 1 lines 10-40).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
Note that the combination discloses solidification of the casting melt.  Regarding the limitation of “such that upon solidification of the casting melt an inner rib flank of the sealing rib rests with a sealing effect against an inner groove flank of the groove,” note that the limitation simply expresses the intended result of the positively recited process step, which is not given patentable weight.  See MPEP 2111.01(I).  The result of an inner flank creating a sealing effect is due to the shrinkage of the casting melt upon solidification, and the corresponding shape of the formed rib and groove, which are disclosed in JP H03-47640U.  See MPEP 2112.01(I), Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
JP H03-47640U fails to teach inserting at least one porous insert into a casting mold of the casting tool, and infiltrating the at least one porous insert with the casting melt via exerting a pressure on the casting melt.
Oda teaches prior art pistons formed of light alloys such as aluminum alloy are in wide use, but are inferior to iron materials in terms of heat resistance and/or wear resistance.  Oda also teaches that the prior art forms a reinforced portion by composite material in a high-pressure casting process to impregnate the pores of a porous metal preform or an inorganic fiber preform, however, the high pressure casting requires expensive apparatus and is hard to use disintegrating cores such as salt cores or sand cores (col 1 lines 30-55).  Oda teaches of forming the piston to have a composite portion by applying a pressurizing means using gas as a pressurizing medium in a normal gravity casting (col 1 lines 55-col 2 line 10), by providing a porous material for forming the composite portion, pouring molten light alloy into the cavity, applying a gas pressure to the cavity in the casting mold, in order to cause the molten light alloy to impregnate into the pores of a porous composite (abstract, col 1 lines 55-10), thereby forming the composite piston, which would have increased wear resistance.  Oda discloses an advantageous arrangement, in figure 7, where air pressure is applied through the sink head portion 14a (col 6 lines 5-21), which effectively pressurizes the part around the composite portion. 
	It would have been obvious to one of ordinary skill in the art to insert at least one porous insert into a casting mold and infiltrating the at least one porous insert, so as to form a piston having a reinforced composite portion, as recognized by Oda, for increased wear resistance.  It would have been obvious to perform the infiltration by exerting a pressure on the casting melt, as disclosed in figure 7 of 
The combination of JP H03-47640U as modified by Oda et al is quiet to the infiltration includes providing a negative pressure via suction lines leading to the at least one porous insert to facilitate infiltration with the casting melt.
Sander teaches a method for producing a piston (col 1 lines 10-15) where a lid has several suction pipes connected with a vacuum pump and open into locations in the interior of the mold such that the fiber preform lies against the openings of the suction pipe and is held in the intended location by the vacuum in the pipes so as to be infiltrated by the melt (col 3 lines 1-23).  Furthermore, the feed opening is connected with a compressed air line, by way of which air under high pressure is introduced into the casting mold after the mold is filled, having the result that the porosity of the solidified alloy is reduced, resulting in a piston having sufficient strength for specific purposes (col 3 lines 1-23).
It would have been obvious to one of ordinary skill in the art to modify the combination of JP H03-47640U and Oda so that the insert is held by negative pressure via suction lines leading to the insert, as described in Sander, as an alternative means for locating the porous insert in the intended location, and would additionally ensure that the melt infiltrates the preform, and resulting in a piston of low porosity having increased strength.
The combination teaches forming the casting melt into the ring-shaped sealing rib via the ring-shaped groove (JP H03-47640, figure 1-2), but is quiet to a slope angle of between 10° to 15° relative to a perpendicular to a surface of the casting head to facilitate sealing the casting melt along the inner rib flank.
	Sasaki discloses casting of an internal combustion engine piston (paragraph [0001]), and teaches that a minimum draft angle of the crown surface portion of the mold is 5 degrees (paragraph [0062]).  Kinetic teaches that draft angles are important requirements in the die casting process, and are 
In view of the teachings of Sasaki and Kinetic, it would have been obvious to one of ordinary skill in the art to optimize the angle of the annular groove of the casting tool, and thereby the corresponding ring-shaped rib, to have a slope angle of 10° to 15°, as Sasaki recognizes a minimum draft angle for the crown surface of 5° (thereby suggesting at least 5°) and Kinetic recognizes that draft angles are applied to facilitate the ejection of the castings, that angles on inner surfaces should be higher, and that the angle requirements varies depending on the specific surface, depth, kind of alloy.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claim 6, the combination teaches comprising cooling the groove by passing a cooling medium through at least one passage arranged in the casting head in a region of the groove (JP H03-47640U, p.2 lines 24-26, figure 2, cooling water in the cooling unit 6 arranged in the upper mold 1, note the arrangement is near the annular groove in the upper mold).

	Regarding claim 7, the combination teaches compressing the casting melt within the casting head (see combination of claim 5 above, fig 7 of Oda, showing pressure applied through the sink head portion 14a (col 6 lines 5-21)).

	Regarding claim 8, the combination teaches providing a casting pressure of between 0.35 bar and 20 bar (Oda, col 7 lines 30-60, preferred pressure of 0.5 to 10 kg/cm2 falls within the claimed range) after filling the casting mold with the casting melt and after partial solidification of the casting melt (Oda, col 8 lines 1-5, pressure is applied to the sink head until the alloy is solidified, thus would encompass a pressure being applied after partial solidification (until the alloy is solidified)).

	Regarding claim 9, the combination teaches compressing the casting melt includes pressurizing the casting mold via a pressurized gas line that opens into the feeder to exert the pressure on the casting melt for infiltrating the at least one insert with the casting melt (Oda, abstract, gas pressure applied, impregnating the pores of the porous composite forming material with the molten light alloy) while providing the negative pressure via the suction lines to facilitate infiltration (Sander, col 3 lines 1-23, fiber preform held against the suction pipes by the vacuum, infiltrated by melt, and feed opening connected with compressed air line).

	Regarding claim 12, the combination teaches the casting melt includes one of gravity die casting and low-pressure die casting (JP H03-47640U, p.1 lines 14-16, molds for gravity casting, Oda, col 1 lines 55-61).

	Regarding claim 15, the combination teaches forming the casting melt into the ring-shaped sealing rib (JP H03-47640 U, would form as a result of the annular groove in figure 2, seen in figure 1 as an annular ring on the top surface) via the ring-shaped groove (JP H03-47640 U, fig 2, see groove at bottom portion of upper mold 1), and further including compressing the casting melt via a pressurized 

	Regarding claim 23, the combination teaches wherein introducing the casting melt into the casting head includes communicating a free space within the feeder with an external environment via the pressurized gas line for pressure equalization (Oda, fig 7, col 6 lines 5-21, sink head portion 14a communicated with atmosphere through the valve 27, molten aluminum alloy is poured into the cavity, and then the valve 27 is operated to communicate the sink head portion with the pressurized air source).

	Regarding claim 28, the combination suggests guiding the feeder in the casting head via a sleeve coupled to the casting head (JP H03-47640 U discloses blocks 3, 4, 5, which are construed as the claimed sleeve guiding the feeder in the casting head), and wherein a pressurized gas line is coupled to the sleeve in a pressure tight manner for pressurizing the casting melt (Oda, figure 7, pipe 16 mounted on cover, col 6 lines 5-21, air pressure applied through the sink head portion 14a (corresponding to the feeder/sleeve portion of JP H03-47640U), which effectively pressurizes the part around the composite portion).

Claims 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640 U as modified by Oda et al, Sander, Sasaki and Kinetic as applied to claim 5 above, and further in view of Ikuno (US 2004/0057865, previously cited).
Regarding claims 10 and 13-14, the combination is quiet to the casting melt including molten aluminum containing 10% to 14% by weight of silicon and up to 6% by weight of copper, up to 3% by weight of nickel and up to 1% by weight of magnesium.

It would have been obvious to use a molten aluminum containing the claimed amounts of silicon, copper, nickel, and magnesium, as disclosed in Ikuno, to form the piston of JP H03-47640 U, as Ikuno discloses the particular alloy is more excellent in thermo-mechanical fatigue resistance compared to conventional alloys for manufacturing pistons (paragraph [0008]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Regarding claim 11, note that the claim defines impurities as being one or more low-melting elements with a melting point <490°C. The combination discloses impurities (Ikuno, paragraph [0009]) as well as discloses the inclusion of phosphorus (paragraph [0009]), which is a low-melting element with a melting point less than 490°C, at an amount of 0.001-0.02 mass % (paragraph [0009]), which overlaps the claimed range of less than 0.01 %.  Although Ikuno is quiet to the amount of impurities (outside of Phosphorus), it would have been obvious to reduce impurities, to increase quality of the cast product.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640 U as modified by Oda et al, Sander, Sasaki and Kinetic as applied to claim 5 above, and further in view of Snee (US 4,491,168, previously cited).
	Regarding claim 16, the combination teaches including compressing the casting melt via a pressurized gas within the casting head (Oda, abstract, col 6 lines 5-21, fig 7, air pressure applied to the cavity through the sink head portion 14a in the upper mold 14), but is quiet to forming the casting melt into the ring-shaped sealing groove via the ring-shaped collar.
	Snee teaches of casting a piston (abstract) and discloses a punch comprising annular projection 72 (fig 3-4, col 5 lines 30-35) to form the combustion bowl of the piston.  Note that the annular projection (72) is a ring-shaped collar, and the correspondingly formed shape would be a ring-shaped groove.
	It would have been obvious to one of ordinary skill in the art to include the annular projection of Snee onto the upper mold of JP H03-47640 U, such that the annular projection is radially spaced from the feeder, in order to form a combustion bowl of the piston as disclosed in Snee.  With respect to the groove being a “sealing groove,” note that the function of sealing would result in the process due to the shrinkage upon solidification of the molten metal and the shape of the protrusion, as discussed above with respect to claim 5.

Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640 U in view of Snee, Sasaki, Kinetic, and Oda et al.
Regarding claim 24, JP H03-47640U teaches a method for producing a piston, comprising:
casting the casting melt (p.1 lines 1-5, casting of the piston), wherein casting the casting melt includes:

Note that JP H03-47640U discloses solidification of the casting melt.  Regarding the limitation to “facilitate sealing along the inner groove flank and an inner rib flank of the sealing rib upon solidification of the casting melt” note that the limitation simply expresses the intended result of the positively recited process step, which is not given patentable weight.  See MPEP 2111.01(I).  The result of an inner flank creating a sealing effect is due to the shrinkage of the casting melt upon solidification, and the corresponding shape of the formed rib and groove, which are disclosed in JP H03-47640U.  See MPEP 2112.01(I), Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
JP H03-47640U is quiet to additionally forming the casting melt to provide the ring-shaped sealing groove via the ring-shaped collar of the casting tool that extends around the feeder in the casting head at a radial distance therefrom.
	Snee teaches of casting a piston (abstract) and discloses a punch comprising annular projection 72 (fig 3-4, col 5 lines 30-35) to form the combustion bowl of the piston.  Note that the annular 
	It would have been obvious to one of ordinary skill in the art to include the annular projection of Snee onto the upper mold of JP H03-47640 U, such that the annular projection is radially spaced from the feeder, in order to form a combustion bowl of the piston as disclosed in Snee.  With respect to the groove being a “sealing groove,” note that the function of sealing would result in the process due to the shrinkage upon solidification of the molten metal and the shape of the protrusion, as discussed above.
The combination of JP H03-47640 U and Snee is quiet to a slope angle of between 10° to 15° relative to a perpendicular to a surface of the casting head.
	Sasaki discloses casting of an internal combustion engine piston (paragraph [0001]), and teaches that a minimum draft angle of the crown surface portion of the mold is 5 degrees (paragraph [0062]).  Kinetic teaches that draft angles are important requirements in the die casting process, and are described as an angle or amount of slope that is incorporated into a wall of a die casting mold (p.1 paragraph 2).  Kinetic teaches that surfaces perpendicular to the direction of ejection can damage the product and the mold, as the metal formed will stick to the mold, and that a small angle must be applied to all surfaces (p.1 paragraph 3).  Kinetic further recognizes that during the cooling process, castings shrink towards the core, and that drafts are higher on inner surfaces of the die (p.1 paragraph 4).  Draft angle requirement varies with specific surface, depth, and kind of alloy used (p.2 paragraph 1).
In view of the teachings of Sasaki and Kinetic, it would have been obvious to one of ordinary skill in the art to optimize the angle of the annular groove of the casting tool, and thereby the corresponding ring-shaped rib, and the annular projection and corresponding ring-shaped collar, to have a slope angle of 10° to 15°, as Sasaki recognizes a minimum draft angle for the crown surface of 5° (thereby suggesting at least 5°) and Kinetic recognizes that draft angles are applied to facilitate the ejection of the castings, that angles on inner surfaces should be higher, and that the angle requirements varies depending on the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).
JP H03-47640U discloses casting, but is not specific to whether the casting melt is introduced into a casting head of a casting tool via an inlet.
Oda teaches casting of a piston, and discloses the structure of the casting tool such that the melt is introduced via an inlet (gate 22) through molten metal passage 25, which leads to cavity 15, and then into sink head portion 14a (fig 5 and 7).
As JP H03-47640U discloses casting but is quiet to where the melt is introduced through, it would have been obvious to introduce the melt via an inlet through the molten metal passage, through the cavity, and into the feeder portion, as the introduction of molten metal into a cavity and feeder is known in Oda et al.  Note that Oda et al additionally suggests that the apparatus can be used for forming the piston as a composite member of a light alloy and porous insert (col 1 lines 55-67), which have been known for increased wear resistance (col 1 lines 10-40).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

Regarding claim 27, the combination suggests the ring-shaped collar is disposed on the casting head radially inwards of the ring shaped groove (note that the ring-shaped groove is shown in JP H03-47640U around the outer edge of the bottom of upper mold 1 (fig 1-2), whereas the annular projection 72 of Snee is for forming a combustion bowl (col 5 lines 30-45) which would be around the central region of a diesel piston).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640 U as modified by Sasaki, Kinetic, Oda et al, and Snee as applied to claim 24 above, and further in view of Sander.
Regarding claim 25, JP H03-47640 U fails to teach inserting at least one porous insert into a casting mold of the casting tool, and infiltrating the at least one porous insert with the casting melt via exerting a pressure on the casting melt.
Oda teaches prior art pistons formed of light alloys such as aluminum alloy are in wide use, but are inferior to iron materials in terms of heat resistance and/or wear resistance.  Oda also teaches that the prior art forms a reinforced portion by composite material in a high-pressure casting process to impregnate the pores of a porous metal preform or an inorganic fiber preform, however, the high pressure casting requires expensive apparatus and is hard to use disintegrating cores such as salt cores or sand cores (col 1 lines 30-55).  Oda teaches of forming the piston to have a composite portion by applying a pressurizing means using gas as a pressurizing medium in a normal gravity casting (col 1 lines 55-col 2 line 10), by providing a porous material for forming the composite portion, pouring molten light alloy into the cavity, applying a gas pressure to the cavity in the casting mold, in order to cause the molten light alloy to impregnate into the pores of a porous composite (abstract, col 1 lines 55-10), thereby forming the composite piston, which would have increased wear resistance.  Oda discloses an advantageous arrangement, in figure 7, where air pressure is applied through the sink head portion 14a (col 6 lines 5-21), which effectively pressurizes the part around the composite portion. 
	It would have been obvious to one of ordinary skill in the art to insert at least one porous insert into a casting mold and infiltrating the at least one porous insert, so as to form a piston having a reinforced composite portion, as recognized by Oda, for increased wear resistance.  It would have been obvious to perform the infiltration by exerting a pressure on the casting melt, as disclosed in figure 7 of 
The combination is quiet to the infiltration includes providing a negative pressure via suction lines leading to the at least one porous insert to facilitate infiltration with the casting melt.
Sander teaches a method for producing a piston (col 1 lines 10-15) where a lid has several suction pipes connected with a vacuum pump and open into locations in the interior of the mold such that the fiber preform lies against the openings of the suction pipe and is held in the intended location by the vacuum in the pipes so as to be infiltrated by the melt (col 3 lines 1-23).  Furthermore, the feed opening is connected with a compressed air line, by way of which air under high pressure is introduced into the casting mold after the mold is filled, having the result that the porosity of the solidified alloy is reduced, resulting in a piston having sufficient strength for specific purposes (col 3 lines 1-23).
It would have been obvious to one of ordinary skill in the art to modify the combination so that the insert is held by negative pressure via suction lines leading to the insert, as described in Sander, as an alternative means for locating the porous insert in the intended location, and would additionally ensure that the melt infiltrates the preform, and resulting in a piston of low porosity having increased strength.

Response to Arguments
Applicant's arguments filed 5/04/21 have been fully considered but they are not persuasive.
Regarding claim 5, applicant argues that the prior art fails to teach or suggest the slope angle of 10° to 15°.  Applicant argues that Sasaki teaches the crown surface portion 23A of the mold has a minimum draft angle of 5 degrees, within the context of a porous mold core 23 as a variable in reference to the tolerable roughness of the finished crown surface 2a of the piston.  Applicant argues that Kinetic teaches that the draft angle as used in Kinetic relates to the walls of the die cavity, not to any particular 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
JP H03-47640 shows the ring shaped groove in the casting tool extending around a feeder at a radial distance therefrom.  The groove is shown to have a sloping angle (fig 1-2), but JP H03-47640 U is quiet to the angle.  Sasaki discloses a minimum draft angle of 5 degrees (thus having a lower limit that is lower than applicant’s lower limit (would therefore be small enough to ensure reliable retention of the shrunk-on casting on the sealing surface)).  With regards to applicant’s upper limit, applicant described the upper limit is selected to facilitate removal of the fully cast piston.  Note that the usage is identical to that as discussed in the combination above, as draft angles (as discussed in Kinetic) are used for facilitating removal from the die, as when surfaces are vertical (without a draft angle), metal may cause sticking and cause damage to the part and the mold.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).
Applicant appears to argue that since Sasaki and Kinetic fail to recognize the sealing effects, the combination would fail to arrive at the claimed subject matter.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding claim 24, applicant refers back to the arguments of claim 5, addressed above.  Applicant further argues that claim 24 requires forming both of the ring-shaped sealing rib and the ring-shaped sealing groove.  Applicant additionally argues that the annular projection of Snee does not extend around the feeder in the casting head at a radial distance therefrom, as Snee merely explains that the annular projection is disposed on a top punch for forming a combustion bowl in the top of the piston.
Note that the deletion of the term “and” in line 10 and the introduction of the subject matter from previous claim 26 renders the claim indefinite.  In particular, note that in line 3, the claim requires the step of casting the casting melt “includes at least one of: forming the casting melt into a ring-shaped sealing rib …; forming the casting melt to provide a ring-shaped sealing groove …; and wherein casting the casting melt includes both of forming the casting melt into the ring-shaped sealing rib via the ring-
The claim appears to require at least one of: (a) rib, (b) groove, and (c) rib and groove.  The claim could also be interpreted as requiring at least one of: (a) rib, (b) groove, and wherein casting the casting melt includes forming both the rib and groove.  Note that in the second interpretation, “and” is missing between (a) and (b).  There would be an additional issue as well, since the limitation of “both” is a narrower limitation than “at least one of” in the same claim, thus making the scope of the claim unclear.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combined teachings would suggest the use of an annular projection on an upper mold to cast a piston having a combustion bowl. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).  


Applicant argues that new claim 28 further requires guiding the feeder in the casting head via a sleeve coupled to the casting head, and wherein a pressurized gas line is coupled to the sleeve in a pressure tight manner for pressurizing the casting melt.  This is suggested from the combination, as JP H03-47640 U discloses blocks 3, 4, 5, which are construed as the claimed sleeve guiding the feeder, and that Oda teaches of applying air pressure through pipe 16 which is located at the sink head portion 14a (fig 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735